Citation Nr: 0614766	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-41 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for solar 
and seborrheic dermatitis of the face.

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome of the left knee, status post 
arthroscopy.

3.  Entitlement to a rating in excess of 10 percent for 
status post open reduction, with internal fixation, of the 
right elbow with mild arthritis.

4.  Entitlement to a compensable rating for status post torn 
radial collateral ligament of the right thumb 
metacarpophalangeal (MCP) joint, with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran testified as to the severity of his dermatitis in 
June 2005.  He said that he suffered itching and had flaky 
skin all over his face and the top of his head.  He also said 
that his symptoms would become exacerbated after only 5 to 10 
minutes in the sun.  He said that he did not receive any 
treatment for his dermatitis as medications used in the past 
were not successful.

The veteran was last examined for his dermatitis in May 2003.  
The examiner, while noting the current symptoms, did not 
express the results as necessary in order to apply the 
pertinent rating criteria.  Namely, the examiner did not 
express the percentage of exposed and/or total body area 
affected by the dermatitis.  Without such medical findings, a 
proper evaluation of the veteran's service-connected 
dermatitis disability is not possible.  A new examination is 
required to provide the required information.

The veteran also testified that he had not received any 
treatment for his left knee, right elbow, and right thumb 
disabilities in three to four years.  His treatment had been 
from VA.  He said he not received any treatment from private 
sources.  However, his July 2004 VA examination report noted 
that he was evaluated for right arm complaints in June 2004.  
Further, the veteran was wearing a brace on his right wrist 
that he said could be associated with carpal tunnel syndrome 
or arthritis of the right hand.  He referred to "they said" 
he had carpal tunnel syndrome.  (Transcript p. 14).  The 
veteran did not identify the "they" he was referring to nor 
did he say where he obtained the brace, whether it was over 
the counter or through a prescription.  Finally, although the 
veteran said several times that it was three to four years 
since his last treatment; he also said that he was taking 
prescribed medication for right shoulder pain that he also 
used to relieve pain in his left knee and right elbow.  He 
said this was prescribed by VA.  

Based on the reference to the veteran being evaluated at a VA 
facility in June 2004, and the information provided in his 
testimony, the veteran appears to have more recent treatment 
and/or evaluation than three to four years prior to the 
hearing.  Also, there is no indication that any check was 
made to see if there are outstanding VA records to be 
associated with the claims file.  A check for records from 
the VA medical facilities in New Orleans, and Alexandria, 
Louisiana, must be made on remand. 

The veteran also testified that his orthopedic disabilities 
were worse than at the time of his last VA examinations in 
May 2003 and July 2004, respectively.  New examinations for 
his disabilities are required.

Finally, the veteran testified that he had applied for Social 
Security Administration (SSA) disabilities benefits, but his 
claim had been denied a number of times.  The veteran further 
testified that the SSA had records that VA should obtain in 
reviewing his claim.  (Transcript p. 26).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for his service-
connected disabilities since 2002.  The 
RO should obtain those records that have 
not been previously secured.  Even if the 
veteran does not identify treatment at 
either the New Orleans or Alexandria VA 
facilities, the RO should seek records 
from both of those facilities from 2002 
to the present.

2.  The RO should obtain records 
pertinent to the veteran's claim for 
Social Security disability benefits, to 
include the medical records relied upon 
concerning that claim.  The records must 
either be obtained or a determination 
made that they are not available.

3.  The veteran should be afforded an 
examination to assess the current status 
of his service-connected dermatitis.  The 
examiner should express their findings to 
allow for application of the pertinent 
rating criteria found at 38 C.F.R. 
§ 4.118.

4.  The veteran should be afforded an 
appropriate examination to determine the 
nature and severity of his service-
connected left knee, right elbow, and 
right thumb disabilities.  The examiner 
must review the claims file.  All 
necessary tests should be conducted which 
the examiner deems necessary. 

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  Such adjudication should include 
a determination if a separate disability 
evaluation is in order for the veteran's 
left knee in regard to instability and 
limitation of motion.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

